                                                     Case 1:19-cv-00210-RA Document 28 Filed 10/09/19 Page 1 of 2

David P. Grey - Ret.                                                                                                                                   Reply lo
Robert E. Grey                                                                                                                                         350 Nlan St:-eel
Brian P. O'Keefe
Daniel A. Dutton
Alissa P. Gardos
Sherman B. Kerner
Christa M. Collins
                                                                                       GREY S GREY, LLP
Sanjai Doobay                                                                                    Attorneys at Law
Ronald L. Epstein                                                                                                                                     ' l 'SDC-SD'.\f\'
Peter Tufo                                                                                                                                            , noct \JE\T
Steven D. Rhoads
Evelyn F. Gross                                                                                                                                        • I I < l'RO\ I CALLY FIi.ED
Andra Fraiberg-Vetro                                                                                                                                     , •I   :: ;

Stuti Desai
Stuart S. Muroff
Maribel Gomez
                                                                                                                 October 8, 2019
                            Honorable Mag's! I .tk Judge Ronnie Abrams
                            United States Magistrate
                            Southern District of New York
                            500 Pearl Street
                            New York N.Y.10007

                            Re: Rafael Figueroa v. Irene Yagudaev and Solomon Yagudaev
                            Docket No. 19-ev-210




                            We represent the Plaintiff, Rafael Figueroa in the above-referenced matter and make this Motion
                            seeking an extension of time to serve the Amended Summons and First Amended Complaint as
                            well as to request a new date for the Status Conference currently scheduled for October 24, 2019.

                            My office has not been receiving emails from the Court due to our clerical error. In checking the
                            status of the case today I found that I was not listed as a Noticed attorney only the Lead attorney,
                            therefore I was not receiving any email notifications. My paralegal called the ECF help desk and
                            requested a correction to this error w-hich was completed. However I now saw the Order dated
                            September 24, 2019 granting my motion to add the additional defendants and the date to have
                            these additional parties has now passed. In addition I have learned that a Status Conference is
                            currently scheduled for October 24, 2019.

                            Wherefore, Plaintiff herein requests that this Honorable Court grant Plaintiff leave to an
                            extension of time to serve the additional defendants and also ask the Court to change the date of
                            the Status Conference to November 7, 2019. Plaintiff thanks the court for its attention and
                            courtesies in these matters.




   , ,.••••,,m;;s,,='</4-'< 'c~   .q~•"'•"'' < AW=   """'
                                                                                                                                               ____
                                                                                                                                   ,,-,'-"-''--'




 NASSAU                                                     SUFFOLK•                   QUEENS                    MANHATTAN                         BRONX•              WESTCHESTER•
 360 Main Street                                            646 Main Street            118-35 Queens Boulevard   111 Broadway                 305 East 149th Street    300 Hamilton Avenue
 Farmingdale, NY 11735                                      Port Jefferson, NY 11777   Suite 1505                Suite 809                    Second Floor             Suite 209
 (516) 249-1342                                             (631) 249-1342              Forest Hiiis, NY 11375    New York, NY 10006          Bronx, NY 10451          White Plains, NY 10601
  'By Appointment Only                                                                 (71 8) 268-5300            (212) 964-1342              (718) 268-5300           (914) 984-2292
         Case 1:19-cv-00210-RA Document 28 Filed 10/09/19 Page 2 of 2




Page Two
October 8, 2019




EFG/lm

cc:   Brand Glick Brand
      600 Old Country Road
      Suite 440
      Garden City, NY 11530

      Inclinator Elevctte Co. of New York, Inc.
      1213 Teaneck Road
      Teaneck, New Jersey 07666

      APS Electric, Inc,
      257 54th Street, 2nd Floor
      Brooklyn, NY 11220                      Application granted. Plaintiff shall filed his proposed
                                              Amended Complaint on the docket as his First
      New York Plumbing Works Inc.            Amended Complaint. Plaintiff shall serve a copy of
      109-25 Corona Avenue                    this order on the newly added Defendants, together
      Corona, New York 11368                  with the amended Summons and First Amended
                                              Complaint, by October 18, 2019.
      R.C.M. Electric Corp.
      1915 McDonald A venue, 1st Floor        The status conference is adjourned until November 15,
      Brooklyn, New York 11223                2019 at 11 :00 a.m. No later than one week in advance
                                              of the conference the parties shall submit a joint status
      Sal D 'Amico Construction, Inc.         letter and a proposed revised case management plan.
      145-40 23 rd Avenue
      Whitestone, New York 11357              SO ORDERED.
      Giron Contracting Inc.
      147-20 75 th Avenue
                                                               Ronnie Abrams, U.S.D.J.
      Kew Garden Hills, NY 11367
                                                               October 9, 2019
